Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Amendment and Remarks filed 1 December 2022, wherein claims 3 and 8 were canceled. Subsequently, claims 1, 2, 4-7, 9, and 10 remain pending and presently under consideration in this application. 

Response to Amendment
Applicants amendments have failed to satisfactorily address the rejections of each of claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 4 and 8 of the previous office action on the merits.
The rejection of claims 2 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 5 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment to the base independent claim 1 to recite 
    PNG
    media_image1.png
    228
    893
    media_image1.png
    Greyscale

The rejection of claims 3 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 6 of the previous office action on the merits, is hereby withdrawn in view of applicants’ cancellation of the same. 
Applicants have amended the independent claim 6 with respect to the “at least two polymerizable monomers” such that the rejection of claims over Feng et al. (‘198), as set forth in paragraph 11 of the previous office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites a “liquid crystal display layer, comprising an upper substrate layer, a lower substrate layer, transparent electrodes, and an alignment film, wherein the transparent electrodes disposed on inner sides of the upper substrate layer and the lower substrate layer, respectively; wherein the alignment film is attached to teach of the transparent electrodes” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a liquid crystal display layer. The preamble and the body of the claim are not aligned; how can a layer comprise substrates, electrodes and an alignment film? Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal display layer.
Amended claims 2 and 7 are rejected as being vague and indefinite when they each recite “wherein the group further comprises following structural formula” followed by 
    PNG
    media_image2.png
    64
    407
    media_image2.png
    Greyscale
 (emphasis added); the scope of the protection sought is not clear, especially in light of the recitations of “group” respectively in each of claims 1 and 6: 
    PNG
    media_image3.png
    443
    915
    media_image3.png
    Greyscale
 Amended claims 2 and 7 fail to particularly point out and distinctly claim the contents of the claimed liquid crystal composition, i.e., that the polymerizable monomer may be a compound of formula 
    PNG
    media_image2.png
    64
    407
    media_image2.png
    Greyscale
.
Amended claim 9 is rejected as being vague and indefinite when it recites a “manufacturing method of a liquid crystal display layer, comprising the steps of: step 1) attaching transparent electrodes to the inner sides of an upper substrate layer and a lower substrate layer, attaching alignment films to the transparent electrodes, and “ 2) applying voltage to the transparent electrode, deflecting the liquid crystal” (emphasis  added); the scope of the protection sought is not clear since the claim is drawn to a “manufacturing method of a liquid crystal display layer”. The preamble and the body of the claim are not aligned. The preamble and the body of the claim are not aligned; how can one manufacture a layer comprising substrates, electrodes and an alignment film? Amended claim 9 fails to particularly point out and distinctly claim the manufacturing method of a liquid crystal display layer.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (U.S. Patent Application Publication No. 2018/0307070). 
Fujisawa (Figure 6) teaches a structure [0317] comprising an upper substrate layer and a lower base plate layer, having disposed therein transparent electrodes, said transparent electrodes having attached thereto an alignment film, with a liquid crystal composition there between, characterized in that said a liquid crystal composition comprises at least two polymerizable monomers containing at least two ring structures and two reactive functional groups directly or indirectly connected with the ring structures. The compounds of formulae (P-a-1) through (P-a-13), (P-a-27), (P-a-30) ([0174]; pages 28-29, 31) are inclusive of the compounds of the present formula 1. The compounds of formulae (P-a-19) through (P-a-26), (P-a-28), (P-a-29), (P-a-31) ([0174]; pages 30-31), as well as the compounds of formula (VI-6) through (VI-13) ([0217], pages 52-53),  are inclusive of the compounds of the present formula 2. The compounds of formulae (P-b-1) through (P-b-34) ([0175]; pages 32-34), as well as the compounds of formula (V-1) through (V-6) ([0215], page 51), and the compounds of formula (VI-1) through (VI-5) ([0217], page 52), are inclusive of the compounds of the present formula 3. While the examples therein illustrate the combination of at least two polymerizable compounds, Fujisawa does not disclose the specific combination of at least two polymerizable compounds as is now claimed, characterized by at least one polymerizable compound selected from a group consisting compounds of formulae 1 and 2. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include at least one polymerizable compound selected from a group consisting compounds of formulae 1 and 2 in the at least two polymerizable compounds in the liquid crystal composition of Fujisawa, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 

Response to Arguments
Applicant's arguments filed 1 December 2022 in response to the rejection of claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set respectively forth in paragraphs 4 and 8 of the previous office action on the merits, said arguments to the effect that “the preamble and the body of the claim are aligned”, have been fully considered but they are not persuasive. Please refer to preceding paragraphs 8 and 10. 
Applicant's arguments filed 1 December 2022 in response to the rejection of claims under 35 U.S.C. 102(a)(1) over Feng et al. as set forth in paragraph 11 of the previous office action on the merits, have been considered and are persuasive in view of the amendment now requiring that the at least two polymerizable compounds are selected from the group of compounds of formulae 1 and 2. 
Applicant's arguments filed 1 December 2022 in response to the rejection of claims under 35 U.S.C. 102(a)(1) over Fujisawa et al. as set forth in paragraph 12 of the previous office action on the merits, have been considered but are moot since the claims are now rejected under 35 U.S.C. 103.
Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to be (a) limited to the liquid crystal composition therein comprising at least one polymer of formula 
    PNG
    media_image4.png
    150
    787
    media_image4.png
    Greyscale
AND (b) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 would be allowable if rewritten to the liquid crystal composition characterized by comprising at least one polymerizable compound represented by:
    PNG
    media_image4.png
    150
    787
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722